DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-22 in the reply filed on September 29, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 23 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected  invention, there being no allowable generic or linking claim.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is unclear what the pronoun, “it” references.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed steps and/or elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 
The claims are objected to because of the following informalities:  The claims do not conform to US practices. For example, the claims are formatted such that each step of the claimed method are listed on separate indented lines.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:  in claim “by means of…” in claim 18.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the with invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The claims do not provide for clear and definite steps for performing a method of manipulating a microdroplet. 
As to claim 1, it is unclear what the carrier is required to immiscible relative to because there is no relative basis provided for in the claim. 
It is unclear if the steps are elements of the “chemical transformation” or the method for manipulating a microdroplet…. It appears as if the claim should read as “…a chemical transformation, the method for manipulating the microdroplet, comprising….” As indicated the claim, the “the for the purpose of effecting clause…” recites an intended purpose of the method. However, it is noted that none of the steps requires nor involves anything to be chemically transformed. It is further noted that the phrase “to combine…” provides for a further purpose of step (a). However, there is no indication as to what is required by the term “combine” it is unclear if applicant intends for any requirement of anything to be chemically reacted, mixed, contacted, etc. (without any chemical reaction). The term “combine” is broad, vague, and ambiguous. See also further “for…”, “to…”, and other such similar clauses employed throughout the claims. Furthermore, it is unclear what the term “thereafter” is meant to reference (both of the prior steps (a and b) or one or the other. It is unclear what is meant by the phrase “with the target molecule” for reasons previously stated above. See the term “with” as employed throughout the claims (4, 9-10, 23, and 21). 
As to claim 1, it is unclear what is meant by “reform” because there is no step that requires any formation of any microdroplet and deformed for the microdroplet to be “reformed”. Therefore, it is unclear how and what is required for a microdroplet to be reformed. 
It is unclear what is the nexus, “a microdroplet”, in line of claim 1 and the prior “a droplet” and “the droplet” previously mentioned in the claim. The same is applicable to the term “a microdroplet” employed throughout the remainder of the claims.  (claims 3, 20, etc.) It is suggested that the same terminology be employed throughout the claims to refer to the same objects and/or materials. 
As to claim 2, it is noted that the “for transforming a nucleic acid analyte” clause is directed to an intended purpose, but there is no transforming step of any nucleic acid claimed. It is unclear if a nucleic acid is involved in the method (required to be an element of the microdroplet, reaction medium, carrier medium, target support, etc.).
As to claim 3, it is unclear what is the nexus of the “a nucleotide” to the prior polynucleotide. Furthermore, it is noted that there is no prior step that requires any nucleotide to be released from the analyte (presumptively, the nucleic acid analyte, see also further claims 4-6,10, etc. reciting “the analyte”). See also prior rejections above and further claims referring to “a nucleotide” See also claim 4. 
The term “the vicinity of…” in claim 3 is a relative term which renders the claim indefinite. The term “the vicinity of…” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no prior antecedent basis for the phrase. Furthermore, what may be considered “the vicinity of the solid support…” to one person may not be considered as such to another and vice versa. 
As to claim 4, it is unclear what is the structural nexus of the multiple microdroplets to the prior “a microdroplet” and “the microdroplet”. See also claims 5, 12, 14, 16, 18, and 21-22. It is unclear how and where the “multiple microdroplets’ are brought from. Furthermore, it is unclear what the term “each” employed in the claims is meant to reference. (see also claim 10).
As to claim 5, it is unclear how reference to “the chemical transformation” further limits the method because as noted above, there is no step that requires anything to be chemically transformed. Therefore, it is unclear if the further steps recited in the claim are directed to the chemical transformation or the method of manipulating. It is further unclear what is being referenced by the term “one by one” and “its”. See such terms/pronouns employed throughout the claims (claims 6, 21, etc.).  There is no basis for anything comprising any “constituent nucleotides”. It is unclear what/which microdroplets are being referenced by the phrase “the microdroplets”. See also claims 12, 14, 16, 18, and 22.
The term “around the analyte” in claim 5 is a relative term which renders the claim indefinite. The term “around the analyte” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no antecedent basis for “the microdroplets around the analyte”.   Furthermore, what may be considered “around” the analyte to one person may not be considered as such to another and vice versa. See also “around the target molecule” in claim 14 and “around the particle…” in claim 15. Furthermore, it is noted that a “detection zone” is not structurally defined (see also claim 16). The method does not provide for any detector. Furthermore, it is noted the acts of “identifying” and “inferring” are not required to be done by any specific structure. Both can be performed mentally, using one’s eyes and brain. It is further unclear what/which nucleotides are being referenced by the phrase, “the nucleotides” in the “identifying” step.
Claim 5 recites the limitation "the sequence of..." in line 2 and the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the analyte molecule" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
As to claim 5, it is further unclear what the term “therefrom” is meant to reference.
As to claim 6, it is unclear if applicant intends for the method to comprise a step of releasing nucleotides. Furthermore, there is no antecedent basis for “the analyte molecule” comprising nucleotides. 
As to claim 7, it is unclear what the term “thereof” is meant to reference. 
As to claim 8, it is unclear if the “polyphosphate anion” and “the polyphosphate” are the same or different. Furthermore, it is noted that claim 7 is directed to alternatives as indicated by the term “or”. Therefore, claim 8 is not necessarily further limiting of claim 7. 
Claim 9 recites the limitation "the nucleotide monophosphates" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
As to claim 9, it is unclear, what is meant to be referenced by the terms “thus” and “them”.  Furthermore, there is no releasing step claimed and no treating steps. Therefore, it is unclear what is meant by “further treated”. It is unclear what is required and meant by “treat” (and variations of the term). See also claim 13.
Claim 10 recites the limitation "the resulting nucleotides", “the presence of…”, “the nucleotide types of characteristics…”, “the release of fluorophores…”, “the resulting fluorescence…”, and “the released fluorophore(s)” .  There is insufficient antecedent basis for this limitation in the claim.
As to claim 10, it is unclear what is meant by “their unused state” because it is unclear what is being references by “their” and what is meant by “unused state” and “detectable state”. There is no definition provided for such in the claim. 
As to claim 10-11, it is noted that there is no releasing of fluorophores required in any step. It is unclear if claims 10-16, 18, and 21-22 are meant to provide for additional steps. If so, what is the nexus of such steps to the prior recited steps.  It is further unclear which/what microdroplets are being referenced by the phrase “each microdroplet”. 
Claim 11 recites the limitation "the release of fluorophores", “the result of…”, “the action…”, and “the capture of…”.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what is being referenced by the prior phrases and “such action”. It is further noted that the terms “and/or” and “optionally” are directed to alternatives, options, not requirements. It is further unclear what/which nucleotide is being referenced by the phrase “the nucleotide”. 
As to claim 12, it is unclear which/what microdroplets are being referenced by the phrase “the microdroplets”. It is further unclear what is meant by “downstream” because the claim does not provide any basis. There is not relative structural basis provided for that requires anything to flow from any structural location to another structural location such as to determine what is considered “downstream”. Furthermore, it is unclear what is meant by the alternative of “or direct injection” because it is unclear what is considered as direct injection of what into what. 
Claim 13 recites the limitation " prior to reaction with the oligonucleotide capture system" in the last line.  There is insufficient antecedent basis for this limitation in the claim. There is no prior step that requires that requires any reaction to occur with the oligonucleotide capture system.
As to claim 14, it is unclear what is the nexus of such “a surface” relative to the prior recited structures recited in the method steps (such as the solid support, etc.).  It is further noted that the term “areas” and “region” (in claim 15) is broad, vague, ambiguous, and not structurally defined in the claims. It is further noted that the phrase “chemically modified” is not defined in the claim nor the method requires any step of chemically modifying any areas of anything. 
The term “locally increased level of wettability” in claim 14 is a relative term which renders the claim indefinite. The term “locally increased…” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no relative basis provided for as to what is considered as “locally” (see also claim 15) and “ locally increased level of wettability”. Furthermore, the phrase “is used to mediate…” does not provide for any additional step nor further limits any prior step. It is unclear what is meant by mediate. However. there is no step that requires any mediation of anything. 
Claim 14 recites the limitation “the wetting of…” and " the microdroplet fluid around…” in the last line.  There is insufficient antecedent basis for this limitation in the claim.
As to claim 15, in addition to the applicable rejections above, it is noted that the claim the claim does not provide for any additional step nor further limit any prior step. The phrase “used to” does not require any additional step. 
As to claim 16, in addition to the applicable rejections above, it is noted that the term or is directed to an alternative and the phrase following such does not provide for any clear definitive alternative step that can be performed relative to any other prior recited step. 
As to claim 17, it is unclear if the claim is meant to define a further step or a prior recited step. However, it is unclear what is the structural nexus of each of the elements of the first and second composite walls because of the listed structures are not required to be structurally connected to each other. Therefore, it is unclear how each of the listed components are considered to structurally define a single apparatus, “an optically-mediated electrowetting microfluidic space”. It is unclear if the term “space” is meant to be directed to an actual structure or a space (open, where material is absent). It is noted that the phrase “optionally…” is directed to an option, not a requirement.  If the second dielectric layer is optional, it is unclear what is structurally meant by “the first and second dielectric layers are disposed less than 50 mm apart”. Although optional, the phrase does not provide for nor require the first and second layers/walls to be structurally connected such as to define a single apparatus. 
As to claim 18, it is unclear if the claim is meant to provide an additional step that requires microdroplets (of?) to be transported from some unspecified location to another location (relative to the prior structures mentioned in the claims) and/or limit any prior claimed step.
Claim 18 recites the limitation "the first and second composite walls connecting the first and second conductor layers" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. There is no prior requirement for such walls to be connected nor providing for any connection of first and second conductor layers. 
Claim 18 recites the limitation “the bandgap of a photoexcitable layer adapted to…." There is insufficient antecedent basis for this limitation in the claim. It is noted that the claim does not specify what is meant by “energy’ and there is no requirement for any energy to be projected from to on any photoactive layer of anything. Furthermore, it is unclear what is meant by the term “corresponding…” because there is no definition provided for as to what is considered for anything to be considered as “corresponding” ephemeral first electrowetting locations on the surface of the first dielectric layer.
Claim 18 recites the limitation " the surface of the first dielectric layer".  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation " the first and second sources of electromagnetic radiation".  There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 18 recites “at least one source of second electromagnetic radiation”.
As to claim 20, it is unclear what the phrase, “initial step of…” means relative to the prior claimed steps. Furthermore, it is unclear what is considered as “a location” relative to the prior mentioned structures. It is further unclear, if the claim is intended to require a digesting step of something further or is meant to reference a prior step. It is unclear if the “using…” is meant to require an additional step and what is meant by “or magnetically” or meant to modify. 
Claim 21 recites the limitation " the location where digestion takes place while" and “ the steps of introducing the microdroplets into an inlet of at least one capillary tube….”  There is insufficient antecedent basis for this limitation in the claim. 
As to claim 22, it is unclear what is required to be fluoresced, what fluorescence is intended/required to be detected by what/who because there is no step that provides for such.  Furthermore, it is unclear what is the structural nexus of the at least one capillary tube to prior recited structures employed in the method. It is further unclear what the term “they” references. Furthermore, it is unclear what outlet(s) of what are being referenced in the claim because nothing has been previously recited as comprising any outlet(s).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 14-16, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Pollack US 2015/0027889.
Pollack discloses a method for manipulating a microdroplet of a reaction medium in an immiscible carrier medium with a target molecule bound to a solid support for the purpose of effecting a chemical transformation (see [0007]), characterized by the steps of (a) bringing the microdroplet (see also [0155]-containing Proteinase K and a lysis buffer) into contact with the solid support (beads) under conditions where the microdroplet and solid support are caused to combine (RNA is bound to the beads within the droplet); (b) allowing the reaction medium to react with the target molecule (e.g. DNA amplification, see also [0149]-[0154]) and (c) thereafter exerting a force to induce the reaction medium to become detached from the solid support and reform a microdroplet in the carrier fluid (see [0015] an elution droplet is combined with the bead containing droplet , the bead is trapped and the resulting bead-free droplet containing the target substance is transported away).
As to claims 2-5, 14-16, 20 and 21 Pollack further discloses nucleic acids as target substances carried by the droplets and performing different assays within the droplets, namely PCR and nucleic acid sequencing, transporting the droplets to several locations on the device using electrowetting electrodes and magnetically immobilizing beads (see [0015], [0023], [0093], [0097] [0102]- [0106], [0142], [0143], Figs.11 A-12C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-13 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pollack, US 2015/0027889 as applied to claims 1-5, 14-16, 20 and 21 above, and further in view of  Balmforth, EP 3150725 A1.
Pollack does not disclose the digesting medium comprising a polymerase and a cofactor which causes the polymerase to release nucleotides one by one from the analyte molecule.
Balmforth discloses methods for detecting and characterizing single nucleotides carried out wholly or partially in a stream of microdroplets (see [0008]). Balmforth discloses a digestion medium comprising a polymerase to perform pyrophosphorolysis. This medium comprises pyrophosphate anions and magnesium cation (cofactors) (see [0011 ]-[0014]).
The Applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
Common sense, predictability, knowledge, and skill of one of ordinary skill in the art may suffice to establish obviousness. 
It would have been obvious to and within the knowledge and skill of one ordinary skill in the art prior to effective filing date of the invention to modify the teachings of Pollack to employ the substances to perform manipulations, reactions, detecting of microdroplets, and detecting and characterizing single nucleotides (and further materials) carried out wholly or partially in a stream of microdroplets as taught by Du.  
As to claims 7-13 and 22 Balmforth discloses use of polyphosphate, pyrophosphate, nucleotide monophosphates digested to nucleotide triphosphates, fluorescence probes, releasing fluorophores, oligonucleotide capture system, and detecting fluorescence using a photodetector. (see Balmforth [0011 ]- [0014], [0019-0020], [0026-0027], [0029-0030], [0043], [0047] and [0048].
Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pollack, US 2015/0027889 as applied to claims 1-5, 14-16, 20 and 21 above, and further in view of Du, 2016/0160259.
Pollack does not teach a microfluidic space defined by the walls are provided for in the claim. 
Du discloses the devices wherein the microdroplets are manipulated in a microfluidic device using optically-mediated electrowetting where the devices comprise transparent substrates defining multiple layers (photoactive and dielectric) made of photoconductive material, and having a thickness within a range of 50nm-250nm, voltage and electromagnetic radiation sources.  ([0089]-[0099], Fig.2 A, B).
 It would have been obvious to and within the knowledge and skill of one ordinary skill in the art prior to effective filing date of the invention that the microdroplets handled in the microfluidic device of Pollack could also be manipulated using optically-mediated electrowetting as disclosed DU. Furthermore in Pollack, it is recognized that optically-mediated electrowetting could be an alternative for droplet manipulation ([0027]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JEBRAIL; Mais J. et al.; FRAYLING; Cameron Alexander et al.; Frayling; Cameron Alexander et al.; Ismagilov; Rustem F. et al.; Ismagilov; Rustem F. et al.; Pamula; Vamsee K. et al.; McKernan; Kevin et al.; Griffiths; Andrew et al.; and Griffiths; Andrew et al. disclose microfluidic devices and/or methods of manipulating fluids. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-5:30pm; off every other Friday..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R GORDON/Primary Examiner, Art Unit 1798